Citation Nr: 0620228	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  03-20 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than February 
15, 2001 for the grant of service connection for post-
traumatic stress disorder.

2.  Entitlement to an effective date earlier than January 15, 
1975 for the grant of service connection for bilateral 
hearing loss.

3.  Entitlement to an effective date earlier than January 15, 
1975 for the grant of service connection for malaria.

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

5.  Entitlement to an initial compensable evaluation for 
malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This appeal arises from an October 2001 rating decision of 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  That decision granted 
service connection for PTSD, malaria, and bilateral hearing 
loss, effective February 15, 2001.  Malaria and hearing loss 
were evaluated as noncompensable effective from the date of 
service connection.

In August 2005, a decision review officer issued a rating 
decision granting effective dates of January 15, 1975 for 
service connection for malaria and bilateral hearing loss.  
The veteran is presumed to be seeking the maximum benefit 
under law.  AB v. Brown, 6 Vet. App. 35 (1994).  He has in 
fact asserted that the effective date for service connection 
should be in 1968.  The August 2005 decision, thus did not 
fully grant his appeal on these issues, and they remain 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2006, the veteran asked for a Board of Veterans' 
Appeals (Board) hearing.  In June 2006, the Board asked him 
to clarify the type of hearing he wanted.  He responded that 
he desired a hearing at the RO before a Veterans Law Judge 
(VLJ).

The veteran has a right to the requested hearing.  
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2005).

Accordingly, the case is REMANDED for the following action:

Afford the veteran the opportunity for a 
hearing before a VLJ at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


